DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1-5 are currently pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: reference character (68), figures 12 and 13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to, because it does not disclose any detail about the reference character (68) disclosed in figures 12 and 13. Appropriate corrections are required.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 is objected to because it recites “the dispenser of claim 1".  It should recite the structural features of the system. Claim 4 is directed to a kit and should not have the appearance of being a dependent claim of claim 1, which is directed to a system. Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the terms "rigid" and “semi-rigid” are relative terms which render the claim indefinite.  The terms “rigid" and “semi-rigid” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprise the scope of the invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,971,645 to Fukushima et al. (hereinafter “Fukushima”).
Regarding claim 1, Fukushima teaches a cleanser dispenser and applicator system comprising a dispenser (figure 1, #7) comprising a housing body defining an interior of the dispenser and having a first dispenser opening (figure 5, #23) disposed on a first portion of the housing body (see figures 1 and 5), a closeable lid for covering the first dispenser opening (figure 4, #1) (see figures 4 and 5), an applicator body defining a cavity therein (see figure 5), the applicator body connected to a second portion of the housing body (see figure 5) such that a second dispenser opening (figure 5, #29) of the second portion of the housing body is disposed between the interior of the dispenser and the cavity of the applicator body and provides fluid communication from the interior of the dispenser to the cavity of the applicator body (column 11, lines 12-26, and figure 5), a seal operable for opening and closing the second dispenser opening (figure 5, #18) (column 11, lines 12-26), and a porous barrier (figure 1, #6) disposed between the first dispenser opening and the interior of the dispenser, the porous barrier having an average pore size from about 250µm to 20 µm. In the case where the claimed range overlaps or lies inside ranges disclosed by the prior art a prima facie case of obviousness exists. Consult MPEP 2144.05.

Regarding claim 2, Fukushima further teaches that the porous barrier (filter) can be in the form of a cage or basket (see figure 1), and that the porous barrier (filter) can be made of materials such as plastics, rubber, thin films, paper, foam, and others (column 8, lines 34-35). In addition, Fukushima teaches that the porous barrier (filter, figure 5, #6) can be held in the neck base of the dispenser via plurality ridges (figure 5, #23) (see figure 5), and that the porous barrier (filter) can be placed in many possible locations, such as, but not limited to, in and before the neck portion (column 7, lines 53-61) (reads on the limitation “projecting into the interior of the dispenser”).

Regarding claim 3, Fukushima further teaches that the dispenser aperture sizes range from 0.0019mm2 to 16mm2 (column 6, lines 8-20). In the case where the claimed range overlaps or lies inside ranges disclosed by the prior art a prima facie case of obviousness exists. Consult MPEP 2144.05.

Regarding claim 4, Fukushima teaches a kit comprising a cleanser dispenser and applicator system comprising a dispenser (figure 1, #7) comprising a housing body defining an interior of the dispenser and having a first dispenser opening (figure 5, #23) disposed on a first portion of the housing body (see figures 1 and 5), a closeable lid for covering the first dispenser opening (figure 4, #1) (see figures 4 and 5), an applicator body defining a cavity therein (see figure 5), the applicator body connected to a second portion of the housing body (see figure 5) such that a second dispenser opening (figure 5, #29) of the second portion of the housing body is disposed between the interior of the dispenser and the cavity of the applicator body and provides fluid communication from the interior of the dispenser to the cavity of the applicator body (column 11, lines 12-26, and figure 5), a seal operable for opening and closing the second dispenser opening (figure 5, #18) (column 11, lines 12-26), and a porous barrier (figure 1, #6) disposed between the first dispenser opening and the interior of the dispenser, the porous barrier having an average pore size from about 250µm to 20 µm, and a powdered cleanser composition, wherein substantially all of the detergent passing out the aperture must first pass though the porous barrier (filter) so as to minimize clogging and maximize detergent flow (column 8, lines 1-5) (reads on the limitation “an average particle size less than or equal to the maximum pore size of the porous barrier”). In the case where the claimed range overlaps or lies inside ranges disclosed by the prior art a prima facie case of obviousness exists. Consult MPEP 2144.05. 

Regarding claim 5, Fukushima further teaches that when placed in the container, a predetermined amount of detergent composition and a predetermined amount of solvent (water) form a fluid having a viscosity of less than about 500 centipoises (column 3, lines 29-30, and column 4, lines 18-23). In the case where the claimed range overlaps or lies inside ranges disclosed by the prior art a prima facie case of obviousness exists. Consult MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714